United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Matt Pierce, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1609
Issued: December 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 19, 2017 appellant, through her representative, filed a timely appeal from a
January 25, 2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days elapsed from OWCP’s last merit decision, dated January 14, 2016, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On September 13, 1997 appellant, then a 33-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging a right knee condition that she first became aware of on
January 30, 1997. She indicated that her right knee hurt when she walked up and down stairs,
walked for long distances, or carried her mailbag. Appellant stopped work on January 31, 1997
and returned to light-duty work shortly thereafter.
On June 11, 1998 OWCP accepted appellant’s claim for a right knee strain.
Appellant stopped work on March 26, 1999. On that same date, Dr. Alan P. Newman, an
attending Board-certified orthopedic surgeon, performed OWCP-authorized right knee surgery,
including right partial medial and lateral meniscectomies. OWCP subsequently expanded the
accepted conditions to include medial and lateral meniscus tears of the right knee.
On April 12, 1999 appellant returned to light-duty work at the employing establishment
for four hours per day and, on July 12, 1999, she returned to light-duty work for eight hours per
day.
Appellant stopped work again on September 12, 2000. On that same date, Dr. Newman
performed OWCP-authorized right knee surgery, including a right partial lateral meniscectomy.
On December 12, 2000 she began another light-duty job for the employing establishment and, in
an October 18, 2002 decision, OWCP adjusted her compensation to reflect its determination
regarding her loss of wage-earning capacity based on her ability to earn wages in that position.
Appellant again stopped work on January 20, 2004. On that same date, Dr. Newman
performed OWCP-approved right knee surgery, including right medial meniscectomy with
anterior cruciate ligament reconstruction (patellar tendon autograft).3 On March 24, 2004
OWCP accepted the additional condition of anterior cruciate ligament tear of the right knee.
On April 29, 2004 appellant returned to work in a light-duty job and, on July 14, 2005,
she filed a claim for a schedule award (Form CA-7). By an April 27, 2006 decision, OWCP
granted her a schedule award for 16 percent permanent impairment of her right lower extremity.4
In December 2011 appellant began working in a light-duty job on a part-time basis.
In a June 27, 2013 report, Dr. Lindsey S. Martinson, an attending Board-certified
occupational medicine physician, indicated that appellant had permanent work restrictions of
3

Appellant received disability compensation on the daily rolls beginning January 20, 2004.

4

In a Form CA-7 received on May 31, 2011 appellant claimed an additional schedule award. By an August 26,
2011 decision, OWCP denied modification of its April 27, 2006 schedule award determination.

2

lifting, carrying, pushing, and pulling no more than 10 pounds; performing sedentary desk work
only; sitting, standing, and walking as tolerated; and using an ergonomic chair. She noted that, if
such modified activity was not accommodated by the employing establishment, appellant would
then be considered temporarily and totally disabled from work and a separate off-work order
would not be required.
Appellant stopped work on January 27, 2014. On February 11, 2014 she filed a claim for
compensation (Form CA-7) alleging that she was totally disabled from work for the period
January 27 to February 7, 2014 due to her accepted work injuries. Appellant filed additional
CA-7 forms claiming disability for the period February 7 to October 31, 2014. She claimed that
she sustained such disability because the employing establishment failed to provide her with
light-duty work within her work restrictions.
In an August 5, 2014 decision, OWCP denied appellant’s claim for wage-loss
compensation beginning January 27, 2014 and continuing. It found that she failed to submit
sufficient medical evidence to establish a worsening of her work-related medical condition which
prevented her from working on or after January 27, 2014.
On October 7, 2014 appellant requested reconsideration. She continued to argue that she
sustained disability beginning January 27, 2014 because the employing establishment failed to
provide her with light-duty work within her work restrictions.
In an October 31, 2014 decision, OWCP denied modification of its August 5, 2014
decision. It found that appellant had not established her claim for ongoing wage-loss
compensation beginning January 27, 2014 because she had failed to submit sufficient medical
evidence to establish a worsening of her work-related medical condition which prevented her
from working on or after January 27, 2014.5
On October 30, 2015 appellant, through her representative, again requested
reconsideration. He noted that appellant’s work restrictions had not changed and argued that she
sustained disability beginning January 27, 2014 because the employing establishment failed to
provide her with light-duty work within her work restrictions.
Appellant submitted a November 12, 2015 report from Dr. Martinson who indicated that
she had permanent work restrictions of lifting, carrying, pushing, and pulling no more than 10
pounds; performing sedentary desk work only; sitting, standing, and walking as tolerated; and
using an ergonomic chair.6
In a January 14, 2016 decision, OWCP denied modification of its October 31, 2014
decision. It found that appellant had not established her claim for wage-loss compensation
beginning January 27, 2014 because she failed to submit sufficient medical evidence to establish
5

The record reflects that appellant returned to work for the employing establishment in late-October 2014.

6

Dr. Martinson noted that, if such modified activity was not accommodated by the employing establishment,
appellant would then be considered temporarily and totally disabled from work and a separate off-work order would
not be required.

3

a worsening of her work-related medical condition which prevented her from working on or after
January 27, 2014.
In a January 14, 2017 letter, received by OWCP on January 16, 2017, appellant’s
representative requested reconsideration of OWCP’s January 14, 2016 decision on behalf of
appellant. He indicated that OWCP had repeatedly denied appellant’s claim for disability
beginning January 27, 2014 because she failed to provide medical evidence establishing a
worsening of her work-related medical condition. The representative noted, however, that
appellant was working on a part-time basis and claimed disability not because her work-related
medical condition had worsened, but rather because the employing establishment failed to
provide her with full-time modified work within her current medical restrictions. He asserted
that appellant was willing to work during the claimed period of disability, but noted that in
January 2014 the employing establishment only provided her part-time work with variable hours
that was not within her work restrictions. This lack of availability of appropriate work continued
until the employing establishment located full-time modified work within appellant’s restrictions
in October 2014. The representative indicated that appellant’s work-related condition and
medical restrictions had not changed. He noted that appellant had continued to work on a fulltime basis performing modified work from late-October 2014 through to the present.
The representative also noted that the record contained several job offers the employing
establishment made to appellant beginning in February 2014 which did not provide full-time
work and were not within her work restrictions. He asserted that OWCP did not address this
evidence in its decisions denying appellant’s disability claim. The representative indicated that
the record also contained CA-7 forms, produced during the period of appellant’s claimed
disability, in which an employing establishment manager acknowledged that full-time modified
work was not available for appellant. He asserted that the relevant precedent dictated that
appellant was due wage-loss compensation beginning January 27, 2014 due to the employing
establishment’s failure to provide her full-time modified work within her medical restrictions.
Appellant submitted several documents in support of her reconsideration request,
including a document describing a modified assignment offered by the employing establishment
on August 11, 2016.
In a January 9, 2017 narrative report, Dr. Amy Kerfoot, an attending Board-certified
occupational medicine physician, described the findings of an examination performed on that
date, diagnosed stable right knee arthritis, and indicated that appellant had permanent work
restrictions. In a January 9, 2017 duty status report (Form CA-17), she detailed those
restrictions, including no lifting more than 20 pounds, no standing or walking for more than four
hours per day, and no climbing, kneeling, bending, or twisting.
Appellant also resubmitted a copy of the November 12, 2015 report in which
Dr. Martinson, an attending physician, delineated her permanent work restrictions.
In a January 25, 2017 decision, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error. It found that
appellant failed to file a timely request for reconsideration because her request for
reconsideration was not received until January 16, 2017, more than one year after issuance of its

4

January 14, 2016 merit decision. OWCP also determined that appellant had not demonstrated
clear evidence of error on its part in issuing its January 14, 2016 decision.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an
award for or against payment of compensation at any time on his or her own motion or on
application. The Secretary, in accordance with the facts found on review, may end, decrease or
increase the compensation awarded; or award compensation previously refused or discontinued.7
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the
implementing regulations provide that an application for reconsideration must be received within
one year of the date of OWCP’s decision for which review is sought.8 Timeliness is determined
by the document receipt date (i.e., the “received date” in OWCP’s Integrated Federal Workers’
Compensation System.9 However, OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation, if the claimant’s application for review shows
clear evidence of error on the part of OWCP in its most recent merit decision. 10 To demonstrate
clear evidence of error, a claimant must submit evidence relevant to the issue that was decided
by OWCP. The evidence must be positive, precise, and explicit and must be manifest on its face
that OWCP committed an error.11
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.12 The Board
notes that clear evidence of error is intended to represent a difficult standard.13 Evidence that
does not raise a substantial question concerning the correctness of OWCP’s decision is
insufficient to demonstrate clear evidence of error.14 It is not enough merely to establish that the
evidence could be construed so as to produce a contrary conclusion.15 This entails a limited
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.607(a).

9

Federal (FECA) Procedure Manual, id. at Chapter 2.1602.4(b) (February 2016).

10

OWCP’s regulations provide that, where the request for reconsideration is untimely and fails to demonstrate
clear evidence of error, OWCP will deny the application for reconsideration without reopening the case for a review
on the merits. 20 C.F.R. § 10.608(b).
11

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

12

Annie L. Billingsley, 50 ECAB 210 (1998).

13

R.K., Docket No. 16-0355 (issued June 27, 2016).

14

Jimmy L. Day, 48 ECAB 652 (1997).

15

Id.

5

review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.16 The Board makes an independent
determination as to whether a claimant has demonstrated clear evidence of error on the part of
OWCP.17
ANALYSIS
OWCP accepted that appellant sustained several occupational right knee injuries,
including a strain, medial and lateral meniscus tears, and anterior cruciate ligament tear, and it
approved right knee surgeries which were performed in 1999, 2000, and 2004. Appellant
claimed that she had disability beginning January 27, 2014 due to her accepted employment
conditions. In decisions dated August 5 and October 31, 2014 and January 14, 2016, OWCP
denied appellant’s claim, finding that she failed to submit sufficient medical evidence to
establish a worsening of her work-related medical condition which prevented her from working
on or after January 27, 2014. On January 16, 2017 appellant requested reconsideration of
OWCP’s January 14, 2016 decision.
In a January 25, 2017 decision, OWCP denied appellant’s request for reconsideration as
it was untimely filed and failed to demonstrate clear evidence of error. It found that she failed to
file a timely request for reconsideration because her request for reconsideration was not received
until January 16, 2017, more than one year after issuance of its January 14, 2016 merit decision.
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. An application for reconsideration must be received within one year
of the date of OWCP’s decision for which review is sought.18 As appellant’s request for
reconsideration was not received by OWCP until January 16, 2017, more than one year after
issuance of its January 14, 2016 merit decision, it was untimely filed.19 Consequently, she must
demonstrate clear evidence of error by OWCP in its January 14, 2016 decision.
In its January 25, 2017 decision, OWCP also determined that appellant failed to
demonstrate clear evidence of error on its part in issuing its January 14, 2016 decision. In
making this determination, it did not provide any discussion of the evidence and argument
appellant submitted in connection with her request for reconsideration or provide any reasoning
for its determination that she had failed to demonstrate clear evidence of error on its part in
issuing its January 14, 2016 decision.
In connection with her reconsideration request, appellant submitted a January 14, 2017
letter from her representative which contained extensive argument in support of her claim for
work-related disability beginning January 27, 2014. In its January 25, 2017 decision denying
merit review, OWCP did not address the argument presented by appellant’s representative.
16

Id.

17

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

18

See supra note 8.

19

The 365-day period for filing a timely request for reconsideration ended on Friday, January 13, 2017.

6

Appellant submitted documents in support of her reconsideration request, including several
medical reports and an offer of light-duty work. However, OWCP also failed to address this
evidence in its January 25, 2017 decision.
The Board finds that OWCP did not provide adequate facts and findings in its January 25,
2017 decision explaining its reasoning for determining that appellant failed to demonstrate clear
evidence of error on its part with respect to its January 14, 2016 decision. In deciding matters
pertaining to a given claimant’s entitlement to compensation benefits, OWCP is required by
statute and regulation to make findings of fact.20 OWCP procedure further specifies that a final
decision of OWCP “should be clear and detailed so that the reader understands the reason for the
disallowance of the benefit and the evidence necessary to overcome the defect of the claim.”21
These requirements are supported by Board precedent.22
Given its lack of adequate factual findings, OWCP’s January 25, 2017 decision would
not allow appellant to understand the reason for the disallowance of the benefit or the evidence
necessary to overcome the defects of her claim.23 In its January 25, 2017 decision, OWCP did
not discuss the evidence submitted, or explicitly provide the basis for its finding that the
evidence was insufficient to require reopening of appellant’s claim for merit review.24 For these
reasons, the case must be remanded to OWCP for further development to include the issuance of
an appropriate decision containing adequate factual findings with respect to appellant’s untimely
reconsideration request.
CONCLUSION
The Board finds that the case is not in posture for decision.

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
20

21

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5c(3)(e)
(February 2013).
22

See James D. Boller, Jr., 12 ECAB 45, 46 (1960). OWCP procedures provide that, if clear evidence of error
has not been presented, the request should be denied according to 20 C.F.R. § 10.608(b) and OWCP’s claims
examiner should deny the application by letter decision, which includes a brief evaluation of the evidence submitted
and a finding that clear evidence of error has not been shown. See Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.5b (February 2016).
23

See supra note 19.

24

As noted above, OWCP procedures provide that a decision finding that clear evidence of error has not been
shown should include a discussion of the evidence submitted in support of the request for reconsideration. See
supra note 20.

7

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: December 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

